Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francis Dunn on 8/16/2022.
The application has been amended as follows: 
In the claims: 
Claim 17
17. (Previously Presented) The system of claim 16, wherein the vehicle is an autonomous vehicle or a semi-autonomous vehicle, wherein the group of vehicle components comprises at least two of a steering component, an accelerator component, brake component, a vehicle suspension component, a seat component, a seat adjustment component, a climate control component, a transmission component, a gear component, a window component, a door component, a sunroof component, a moonroof component, a convertible roof component, an engine component, or an exhaust component, wherein the seat component comprises the seat, and wherein the seat adjustment component facilitates the movement of the seat based on the seat control data
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art US 20170129372 A1 teaches adjusting the angle of a user's seat to compensate for cornering [See ¶-41-44].
US 20170080942 A1 teaches learning the user's deceleration before a curve to maintain the user's curve preference [See ¶-48-50].
Kalabic teaches learning user’s preferences through a curve [See Pg. 1, ¶-5]. The system controls a motion simulator seat [See Pg. 4, ¶-3-4].
Independent claims 1, 13, and 19 have been carefully considered.
As to claim 1:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “with regard to a user located in the seat of the vehicle, learning, by the system, a tolerance associated with the user with regard to turning of the vehicle during the operation of the vehicle based on a second artificial intelligence analysis of sensor data relating to the user and the operation of the vehicle; and with regard to the turning of the vehicle that is expected to exceed a defined threshold turning movement tolerance amount that corresponds to the tolerance associated with the user with regard to the turning of the vehicle, based on the tolerance associated with the user, customizing, by the system, a second portion of the seat control content to adjust the movement of the seat to reduce a turning movement effect of the turning of the vehicle on the user in the seat during the turning of the vehicle to prevent an amount of turning movement experienced by the user in the seat in connection with the turning of the vehicle from exceeding the defined threshold turning movement tolerance amount” in the specific combinations as recited in claim 1.
As to claim 13:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “with regard to a user determined to be situated in the seat, learning a tolerance of the user with regard to turning of the vehicle during the operation of the vehicle based on a second artificial intelligence analysis of sensor data relating to the user and the operation of the vehicle; and with regard to the turning of the vehicle that is predicted to exceed a defined threshold turning movement tolerance value that corresponds to the tolerance of the user with regard to the turning of the vehicle, based on the tolerance of the user, tailoring a second portion of the seat control data to cause the movement of the seat to reduce a turning movement effect of the turning of the vehicle on the user in the seat during the turning of the vehicle to prevent a tolerance value corresponding to an amount of turning movement experienced by the user in the seat in connection with the turning of the vehicle from exceeding the defined threshold turning movement tolerance value” in the specific combinations as recited in claim 13.
As to claim 19:
The prior art of record does not disclose or render obvious as a whole, the recited combination of limitations “with regard to a user determined to be located in the seat of the vehicle, learning a tolerance of the user with regard to turning of the vehicle during the operation of the vehicle based on a second artificial intelligence analysis of sensor data associated with the user and the operation of the vehicle; and with regard to the turning of the vehicle that is projected to be greater than a defined threshold turning movement tolerance level that relates to the tolerance of the user with regard to the turning of the vehicle, based on the tolerance of the user, modifying a portion of the seat control content to adjust the movement of the seat to reduce a turning movement effect of the turning of the vehicle on the user in the seat during the turning of the vehicle to prevent a level of turning movement associated with the user in the seat in connection with the turning of the vehicle from being greater than the defined threshold turning movement tolerance level” in the specific combinations as recited in claim 19.
Claims 2-12, 14-18, and 20 depend on one of independent claims 1, 13, and 19, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO BORJA/Primary Examiner, Art Unit 2173